JOINT MOTION AND ORDER TO DISMISS WITH PREJUDICE
SANDERS, Chief Justice.
On joint motion to Genmar Oil & Gas, Inc., plaintiff-appellant in the above entitled cause, and James C. Storm, defendant-ap-pellee in the above entitled cause, appearing herein through their undersigned counsel, and on suggesting to the Court that they have adjusted and settled their differences by an agreement of compromise and release, and on further suggesting to the Court that they desire that this action be dismissed with prejudice,
It is ordered, adjudged and decreed that the above entitled action be and it is hereby dismissed with prejudice, each party to bear its own costs.